Per Curiam:
As a matter of correct practice evidence should have been taken before making the decree; but modified as it has been, and being now restricted to a guardianship of the estate only, of the minor children, we cannot discover that the appellant is injured thereby. If they have no estate as he avers, the guardian will take nothing from him. If they have some which the appellant conceals, the necessity for a guardian is apparent.
Decree affirmed and appeal dismissed, at the costs of the appellant.